DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated January 22, 2021 directed to the Non-Final Office Action dated September 23, 2020.  Claims 1, 3, and 5-8 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the display" (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the instructions (with the abstract idea underlined) for 
A game device provided with a display, the game device comprising: 
at least one processor: and
a storage device coupled to the at least one processor and storing a plurality of instructions which, when executed by the at least one processor, causes the at least one processor to:
display a first image of a graphic sub-divided into a plurality of zones on the display and submit a problem with regard to the graphic;
acquire first attribute information and numeric value information associated with a pen selected by a user from among a plurality of pens; 
acquire an operation of selecting a zone by the pen selected by the user; 
judge an attribute judgment result on whether or not the first attribute information associated with the pen is identical to second attribute information associated with a second zone adjacent to a first zone selected by the pen in the graphic;
judge a numeric value judgment result on whether or not a total numeric value that is a sum of numeric values associated with all of the respective zones selected by the pen, matches a target numeric value associated with the graphic; and
judge correctness with regard to the problem, based on the attribute judgement result and the numeric value judgement result;
judge incorrectness with regard to the problem when a color associated with the pen and a color displayed in the second zone are the same color; and
display a second image corresponding to the attribute judgement result and the numeric value judgement result on the display,
wherein each of the first attribute information and the second attribute information is information showing a color of the pen.
These steps fall under the category of certain methods of organizing human activity.  Accordingly, the claim recites an abstract idea.  
In addition to the steps, the claims also recite a game device, a display, at least one processor, a storage device, and storing a plurality of instructions.  The additional elements do 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recite
a game device (Hsu, US 5,682,474, at present, TV game consoles are well-known popular consumer product [C1:12-21]), 
a display (Marks, US 2005/0272502 A1, as is well known, the game console is designed to connect to a monitor (usually a television) [0005]), 
at least one processor (Chatani, US 2004/0266529 A1, as is well known, a game console will include a CPU, a graphics processor [0034]), and 
a storage device (Chatani, US 2004/0266529 A1, as is well known, a game console will include ... memory [0034]), and 
storing a plurality of instructions (Fujiwara et al., US 2002/0115483 A1, entertainment apparatuses capable of executing game programs such as video games or the like have become commonplace [0003]).


Prior Art
There are no prior art rejections against claims 1, 3, and 5-8.

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive.
With respect to the rejection sunder 35 USC 101, applicant argues that the claims amount to significantly more than an abstract idea.  
Applicant provides no reasoning for the conclusory statement.
The MPEP outlines a two part analysis which must be undertaken as it pertains to the concept of an abstract idea in MPEP 2106.  
The analysis begins with step 1 where the claims are evaluated to determine whether they fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  In the present case, the present claims are directed to a game device (a machine) and a game control method (a process).
Next, step 2A is broken down into two prongs.  Under prong 1 of step 2A, the examiner is directed to determine whether the claim recites a judicial exception.  The examiner has determined that the present claims are directed to certain methods of organizing human activity because the steps of the claim recite the rules for playing a game.  

• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The additional elements of the claims are a game device, a display, at least one processor, a storage device, and storing a plurality of instructions.  As stated above, the examiner was unable to find any of the exemplary considerations that show that the additional elements integrate the abstract idea into a practical application.  
Finally, under step 2B, the examiner evaluates whether the additional elements:
• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
In the present case, the additional elements recite well-understood, routine, and conventional computer components which are merely used to carry out the abstract idea.  
As such, the claims are not directed to paten eligible subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WERNER G GARNER/            Primary Examiner, Art Unit 3715